United States Court of Appeals
                                                                          Fifth Circuit
                                                                       F I L E D
          IN THE UNITED STATES COURT OF APPEALS
                                              August 21, 2007
                   FOR THE FIFTH CIRCUIT
                                                                   Charles R. Fulbruge III
                                                                           Clerk
                                No. 06-41072
                             Conference Calendar


UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

FRANCISCO CAMACHO-BARAJAS, also known as Alfonso
Alvarez-Garcia

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Southern District of Texas
                         USDC No. 7:05-CR-749-ALL


Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.
PER CURIAM:*
      The Federal Public Defender appointed to represent Francisco Camacho-
Barajas has moved for leave to withdraw and has filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967).       Camacho-Barajas has filed a
response. The record is insufficiently developed to allow consideration at this
time of Camacho-Barajas’s claims of ineffective assistance of counsel. See United
States v. Cantwell, 470 F.3d 1087, 1091 (5th Cir. 2006). Our independent review


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                No. 06-41072

of the record, counsel’s brief, and Camacho-Barajas’s response discloses no
nonfrivolous issue for appeal. Accordingly, the motion for leave to withdraw is
GRANTED, counsel is excused from further responsibilities herein, and the
APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                      2